Citation Nr: 0933769	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  99-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial rating for posttraumatic 
stress disorder (PTSD), evaluated as 70 percent disabling 
from February 11, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from June 1969 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which awarded service connection for 
PTSD and assigned a 30 percent rating, effective from 
February 11, 1995.  A 70 percent rating was later assigned by 
a December 2008 rating decision; the award was made effective 
from February 11, 1995.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the Veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case, the 
Veteran has not suggested that the recently assigned 70 
percent evaluation would satisfy his appeal for a higher 
evaluation for his PTSD.  Nor has he or his representative 
otherwise suggested that the maximum rating available for 
that disability is not being sought.  Therefore the Board 
concludes that the issue of entitlement to a higher rating 
for PTSD remains open and is properly before the Board.

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the PTSD rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating, the Board has 
characterized that issue as set forth on the title page.

The case was remanded by the Board in December 2003 and May 
2006 for additional development.


FINDING OF FACT

The Veteran's PTSD is manifested by deficiencies in most 
areas, but he is not socially isolated and does not have 
totally incapacitating symptoms; his PTSD does not make him 
demonstrably unable to obtain or retain employment.


CONCLUSION OF LAW

The criteria for a higher rating for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2008); 38 C.F.R. § 4.132 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that at the time of the Veteran's initial 
claim in 1992, the VCAA had not yet been enacted.  Following 
the Board's remand in December 2003, the Veteran was apprised 
of VA's duties to both notify and assist in correspondence 
dated in May 2004 and July 2006.  

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The July 2006 notification included the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and three supplemental statements of the case 
(SSOC) reporting the results of its reviews of the issue on 
appeal and the text of the relevant portions of the VA 
regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.

VA opinions with respect to the rating question issue on 
appeal were obtained in February 1995, September 1998, August 
2005, and November 2008.  38 U.S.C.A. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA 
examinations obtained in this case are adequate for rating 
purposes, as they were predicated on consideration of the 
Veteran's medical records.  They consider all of the 
pertinent evidence of record, to include the Veteran's post-
service treatment records and the statements of the 
appellant, and provide the medical information necessary to 
apply the appropriate rating criteria.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
rating question on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

Of record are numerous VA treatment records dated through 
September 2005.  They records do not indicate that the 
Veteran had virtual isolation in the community or that he had 
total incapacitating psychoneurotic symptoms.  They show that 
he was not working.  They also do not show that the Veteran 
had gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  

The Veteran's SSA records show that he is receiving benefits 
due to, in part, personality disorders.

The Veteran was afforded a VA examination in February 1995.  
He reported anger management problems, including having a 
criminal history.  He did not show a restricted affect or 
have a sense of foreshortened future.  His sleep was okay.  
His concentration was limited.  He denied suicidal ideation 
and endorsed many mood swings.  He denied auditory or visual 
hallucinations.  The Veteran was married for 21 years and had 
two children.  He last worked in 1985 and the longest job he 
ever held was for one year.  He did not like to be around 
people.  Speech was within normal limits; thought processes 
were logical and sequential; thought content included denial 
of auditory or visual hallucinations, and denial of suicidal 
or homicidal ideation.  He was oriented times three, could 
recall 3/3 objects immediately and 2/3 at five minutes, had 
difficulty with serial sevens, and was concrete on 
abstraction.  The examiner opined that the Veteran also 
fulfilled the requirements for antisocial personality 
disorder, and it was that problem that most disrupted his 
life and kept him from keeping a job or making new 
relationships.  The degree of psychiatric impairment was 
thought to be moderate.

Private medical records dated in December 1996 show that the 
Veteran attempted suicide by overdosing on drugs.

The Veteran was afforded a second VA examination in September 
1998 by a board of two psychiatrists.  His claims file was 
reviewed.  The Veteran was divorced and lived alone.  His son 
had been killed in 1995.  He was incarcerated for 10 months 
in 1997 for an altercation with a police officer.  On 
examination by the first examiner, he was neatly groomed; 
hygiene was adequate.  Speech was normal in volume, rate, and 
rhythm; affect was appropriate to content and somewhat 
anxious and depressed; thought processes were logical, 
sequential, pertinent, and organized; he did not demonstrate 
overt signs or symptoms of paranoia, psychosis, or mania.  He 
did not seem to be suffering from any delusional disorder and 
did not seem to be obsessed by any particular topic.  He was 
oriented times three.  His Global Assessment of Functioning 
(GAF) score was 60.  The examiner opined that the Veteran's 
degree of impairment seemed to be about moderate.  Social 
adaptability and integration skills were probably poor at 
that time, and industrial adaptability might be fair, but 
limited by his anxiety and depression.  He had had some 
decrease in deficiency due to his anxiety disorder and seemed 
to have decreased ability to establish healthy and effective 
interpersonal relationships.  

On examination by the second examiner, the Veteran denied 
suicidal or homicidal thoughts, or psychotic symptoms.  His 
speech and behavior were unremarkable except for some mild 
agitation.  His mood was "okay."  Affect was mildly 
constricted, mildly agitated, and slightly dysphoric.  
Thought processes were logical, and sequential; thought 
content was remarkable for no suicidal ideation, homicidal 
ideation, hallucinations, paranoia, delusions, or obsessions.  
He was oriented times three; memory was intact for immediate, 
short and long term recall; attention and concentration were 
normal; he had some insight, and judgment was intact.  His 
GAF score was 48.  The examiner opined that the Veteran had a 
significant degree of impairment due to both his PTSD and his 
antisocial personality disorder symptoms.  The examiner 
further opined that it was quite likely that both of those 
caused a combined degree of impairment that resulted in 
moderate impairment due to both his ability to function 
interpersonally and develop meaningful relationships, as well 
as his ability to pursue and maintain gainful employment.  

The Veteran was afforded another VA examination in August 
2005.  His claims file and medical records were reviewed.  He 
reported not being able to concentrate, difficulty in getting 
along with others, and anger problems.  He endorsed symptoms 
of depression and anxiety.  He denied any suicidal or 
homicidal ideation or plan.  Regarding working, he reported 
that he did not feel comfortable around people and did not 
like crowds.  Regarding his relationships, he reported that 
he was married once for 23 years.  He was currently living 
alone.  On examination, he was oriented times three; mood was 
described as depressed; affect was full range; thought 
content included denial of suicidal or homicidal ideations, 
delusions, and paranoia; thought process was logical and 
consequential; recent and remote memory were intact; he 
performed serial sevens, and judgment and insight were fair.  
His GAF score was 60.  The examiner opined that the Veteran's 
symptoms moderately affected his social and occupational 
functioning, and that the Veteran might have personality 
elements contributing to the problem.  The examiner 
recommended that psychological testing be done.  

The Veteran was last afforded a VA examination in November 
2008.  His claims file and medical records were reviewed.  He 
reported feeling depressed every day.  He noted that he was 
typically by himself and preferred it that way.  He reported 
that he was divorced, had not spoken to his daughter for 
years, and did not know where she lived.  He reported seeing 
his father every day.  The Veteran reported that he had some 
acquaintances, but not many friends; he had people that 
stopped by, but did not socialize much.  He reported that he 
was an ordained minister, but had not been to church in quite 
awhile.  He reported that he attempted suicide in 1996 after 
his son was murdered.  On examination, he was clean and 
casually dressed.  Speech was spontaneous, clear and 
coherent; affect was constricted; mood could not really be 
described; thought content was religiously occupied, not in a 
delusional manner, but more so than most; he had no 
delusions; and he had judgment and insight.  He had no 
hallucinations, inappropriate behavior, obsessive/ritualistic 
behavior, panic attacks, or homicidal thoughts.  He had 
suicidal thoughts, but no plan or intent.  Impulse control 
was fair.  There were no episodes of violence.  He had the 
ability to maintain minimum personal hygiene.  There were no 
problems with activities of daily living.  Remote, recent, 
and immediate memory were normal.  His GAF score was 48.  The 
examiner opined that no psychological testing was needed, as 
it was clear that he met the criteria for PTSD.  He also met 
the criteria for depressive disorder, NOS, which symptoms 
moderately to severely impaired his functioning.  The 
examiner opined that the Veteran's PTSD symptoms severely 
impaired his functioning.  The examiner further opined that 
the Veteran's PTSD symptoms impacted his ability to sustain 
relationships.  While there was no total occupational and 
social impairment, there were deficiencies in thinking, 
family relations, work, and mood.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the Veteran's PTSD 
disability as a claim for a higher evaluation of the original 
award, effective from February 11, 1995, the date of award of 
service connection.

In this case, the Veteran has been evaluated under Diagnostic 
Code 9411 for PTSD.  The Board notes that effective November 
7, 1996, VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  61 Fed. Reg. 52,695 
(1996).  On and after that date, all diagnoses of mental 
disorders for VA purposes must conform to DSM IV.  61 Fed 
Reg. 52,700 (1996) (codified at 38 C.F.R. § 4.125 (2006)).  
The new criteria for evaluating service-connected psychiatric 
disability were codified at newly designated 38 C.F.R. § 
4.130 (2006).  The new rating criteria are significantly 
different from those in effect prior to November 7, 1996.  
Nonetheless, the Board will analyze the Veteran's PTSD claim 
under both sets of criteria to determine if one is more 
favorable to the Veteran.  

Under Diagnostic Code 9411, 38 C.F.R. § 4.132 (1996) (old 
criteria), a 70 percent rating is warranted where the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating is warranted when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, or total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or being demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132 (1996).

Since the revision to the schedular criteria for PTSD became 
effective during the period that is the subject of this 
claim, the Board must determine whether the revised version 
is more favorable to the veteran.  See VAOPGCPREC 7-2003.  
However, even if the Board finds the revised version more 
favorable, the reach of the new criteria can be no earlier 
than the effective date of that change.  See VAOPGCPREC 3-
2000.

Under the new rating criteria, a 70 percent evaluation is 
warranted if the evidence establishes there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation is warranted under the newer 
criteria if the evidence establishes there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Here, the evidence shows that the Veteran's PTSD picture more 
nearly approximates the criteria required for the currently 
assigned 70 percent rating and that a higher rating is not 
warranted at any time during the pendency of this appeal, 
under either the old or the new criteria.  38 C.F.R. § 4.7.

Regarding the old criteria, the records do not show that the 
attitudes of all contacts except the most intimate have been 
so adversely affected as to result in virtual isolation in 
the community, or total incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior, or being demonstrably 
unable to obtain or retain employment.  The Board 
acknowledges that the Veteran does not have friends.  
However, the evidence does not indicate isolation in the 
community.  At the November 2008 examination, the Veteran 
indicated that he has had acquaintances that stop by, and he 
sees his father, so he is not virtually isolated in the 
community.  The Veteran has not worked since many years prior 
to this appeal.  Nevertheless, the February 1995, September 
1998, and August 2005 VA examiners all opined that the 
Veteran's PTSD was only moderately disabling.  The February 
1995 examiner opined that the Veteran's antisocial 
personality disorder most disrupted his life and kept him 
from keeping a job or making new relationships.  
Additionally, the September 1998 examiners indicated that the 
Veteran's other mental disorders also contributed to his 
impairment.  The evidence does not show that the Veteran's 
PTSD made him demonstrably unable to obtain or retain 
employment.  Therefore, a higher rating is not warranted 
under the old criteria.

As for the new criteria, the evidence does not show problems 
akin to gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
While the Veteran is not working, the evidence does not show 
total occupational and social impairment due to his PTSD as 
discussed above.  The Board acknowledges that the Veteran 
does have social impairment.  However, the November 2008 
examiner opined that the Veteran did not have total 
occupational and social impairment.  While the examiner 
opined that the Veteran's PTSD was severe, the Board finds 
that such characterization is consistent with the Veteran's 
symptoms and a rating of 70 percent.  Total impairment due to 
PTSD has not been shown.

For the reasons set forth above, the Veteran's PTSD symptoms 
cannot be said to equate to the criteria required for a 100 
percent rating, under either the old or new criteria.  In 
other words, the disability picture evident in the record 
strongly suggests that the difficulties experienced by the 
Veteran are better described by the criteria for the 70 
percent rating, under both the old and new criteria.  The 
evidence does not show that the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, being 
demonstrably unable to obtain or retain employment, or total 
occupational and social impairment.  

In its analysis, the Board has considered the GAF scores 
assigned to the Veteran in the various medical records.  
According to the DSM-IV, a GAF is a scale "reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  A GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  Regardless, the GAF scores 
assigned in a case, like the examiner's assessment of the 
severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  Here, the Veteran's GAF scores have been 48 and 
60.  According to the DSM-IV, a GAF score of 41 to 50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A GAF 
score of 51-60 is indicative of moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

The Board finds that the Veteran's GAF scores coincide with 
his stated symptoms and a rating of no higher than 70 
percent.  The Veteran's assigned GAF scores are not 
dispositive of the evaluation and must be considered in light 
of the actual symptoms experienced by the Veteran.  Given the 
symptoms and descriptions of disability provided by the 
various examiners, the Board concludes that his PTSD has 
caused no greater than severe disability as contemplated by 
the old criteria and deficiencies in most areas such as work, 
judgment, etc. as contemplated by the new criteria.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the PTSD has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that the Veteran's PTSD has an effect on employability, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  In this case, the very problems 
reported by the Veteran are specifically contemplated by the 
criteria discussed above.  Specifically, the Board notes that 
the Veteran's 70 percent rating for his PTSD takes into 
account his occupational impairment with deficiencies in 
work.  Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

Entitlement to a higher initial rating for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


